Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
 
Response to Amendment
The amendment filed July 19, 2021 has been entered. Claims 1-3, 5-7, 9-12, 14-16, and 18-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) and 103 rejections previously set forth in the Final Office Action mailed April 21, 2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite the limitation "a blockchain" in line 6, line 9, and line 8, respectively. It is unclear whether they are same as “a blockchain” in line 3, line 6, and line 5, respectively. 
Claims 1, 10, and 19 recite the limitation "a chaincode" in line 7, line 10, and line 9, respectively. It is unclear whether they are same as “a chaincode” in line 5, line 8, and line 7, respectively. 
	Appropriate corrections/clarifications are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3, 5-7, 9-12, 14-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the 
Under the Step 1, Claims 1-3, 5-7, and 9 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 10-12, 14-16, and 18 are drawn to a system which is within the four statutory categories (i.e. a machine). Claims 19-20 are drawn to a non-transitory computer readable medium which is within the four statutory categories (i.e., a manufacture).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-3, 5-7, 9-12, 14-16, and 18-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 10, and 19:
Claims 1, 10, and 19 are drawn to an abstract idea without significantly more. The claims recite storing an access policy which identifies a set of chaincodes of a blockchain which are enabled for access by a user via a software program, identifying 
Under the Step 2A Prong One, the limitations of storing an access policy which identifies a set of chaincodes which are enabled for access by a user, identifying a transaction executed via a chaincode and that is not timely completed by the user, automatically disabling access to a chaincode by modifying the access policy to indicate that access to the chaincode are not allowed to be accessed by the user based on the identified transaction, receiving a request, determining that the request is a request to access the chaincode, and preventing the user device from accessing the chaincode and transmitting a denial message from the peer to the user, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – software program, chaincodes, blockchain, user device, blockchain network, blockchain computing system, network interface, processor, and non-transitory computer readable medium. The software program, chaincodes of blockchain, blockchain, user device, blockchain network, blockchain computing system, network interface, processor, and non-transitory computer readable medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Not only the processor and the user device, but the blockchain-related elements, software program, and chaincodes are recited at a high-level of generality, so as to be interpreted as computing devices including software as tools to perform the abstract idea, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a practical application: 
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-3, 5-8, 9, 11-12, 14-16, 18, and 20:

	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-3, 5-8, 9, 11-12, 14-16, 18, and 20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1-3, 5-7, 9-12, 14-16, and 18-20 would be allowable if overcome the 101 rejections. The previously cited references do not teach the specific combination of the steps and elements as recited in the amended independent claims 1, 10, and 19 and their dependent claims.

Response to Arguments
In response to applicant’s argument with respect to the 101 rejections that the claims of the present application are directed to a blockchain system that can implement dynamic access-control to software based on behavior of a client when interacting on the blockchain instead of relying on a static access policy as is commonly used in blockchain, transactional behavior (or failure) of the client can be taken into account and used to modify access to the blockchain software (chaincode), it is noted that the claims are directed to processing the access policy, not the blockchain system itself. Also, as discussed in the previous action, the claim language is not recited so as to be interpreted “on a dynamic basis”. Also, the human activity and the mental process may be performed on a dynamic basis, even in real time. In addition, the participation program, a first software program, and a second software program 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/C.C.L./Examiner, Art Unit 3685   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685